Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 8, and 15 the combination of prior art references does not teach or fairly suggest the limitations cited within the claim.  Independent claim 1 identifies the uniquely distinct features "obtaining a sequence of modified images for use in a final video, wherein each modified image is obtained by combining two or more images of the sequence of images such that the main subject in the modified image is blur free and the background is blurred; combining the sequence of modified images to obtain the final video; storing the final video in a memory of the imaging device; and displaying the final video in the user interface”.
It is noted that the closest prior art, Ozluturk (US Patent # 10,880,483) relates to processing of digitized image data in order to correct for image distortion caused by relative motion between the imaging device and the subject at the time of image capture, or by optical distortion from other sources. However a Terminal Disclaimer was filed on 7/13/2021 and was approved on 7/13/2021.  Therefore the application is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
7/17/2021